
	

116 S2554 IS: Expanding Research on Mass Violence Prevention Act
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2554
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2019
			Mr. Isakson introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require the Centers for Disease Control and Prevention to conduct research on mass violence.
	
	
		1.Short title
 This Act may be cited as the Expanding Research on Mass Violence Prevention Act.
 2.Mass violence researchPart J of title III of the Public Health Service Act (42 U.S.C. 280b et seq.) is amended by inserting after section 393D the following:
			
				393E.Mass violence research
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall engage in activities to address mass violence. Such activities shall include—
 (1)pilot projects in States participating in the National Violent Death Reporting System that focus on improving the collection, completeness, and sharing of information;
 (2)research on the nature of mass violence and factors that contribute to mass violence, including psychological and sociological factors;
 (3)research on methods and instruments for identifying and predicting perpetrators of mass violence; (4)research on methods of intervention with respect to, and prevention of, mass violence;
 (5)the development and dissemination of standardized assessment tools for mass violence risk; and (6)research into copycat and contagion phenomena with respect to mass violence.
 (b)Mass violence definedFor purposes of this section, the term mass violence means a physical assault carried out with implements (which may include knives, clubs, motor vehicles, firearms, or explosives) resulting in injury or death to three or more victims, not including the perpetrator. Such term does not include identifiably gang-related, drug-related, or organized crime-related incidents.
 (c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $75,000,000 for each of fiscal years 2020 through 2024.
 (d)Rule of constructionNo activity conducted under this section shall be construed as advocating or promoting gun control within the meaning of section 210 of division B of Public Law 115–245..
		
